DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15964991, filed 04/27/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-16, 18-20 and 23 of Patent No. 10797137 hereinafter “’137 Patent” with anticipating limitations in bold:
Pending claim:
Claim 1, A method of semiconductor manufacturing, comprising: forming an alloy layer comprising at least a first element and a second element on a surface of a semiconductor substrate, wherein the semiconductor substrate is a first element- based semiconductor substrate, and the first element and the second element are Group IV elements; and performing a first thermal anneal of the alloy layer and the first element-based semiconductor substrate at a temperature of 300 °C to 460 °C, wherein the first thermal anneal causes the second element in the alloy layer to migrate towards a first surface of the alloy layer away from the semiconductor substrate.
‘137 Patent.:
Claim 1, A method for controlling Schottky barrier height in a semiconductor device comprising: forming an alloy layer comprising at least a first element and a second element on a surface of a semiconductor substrate, wherein the semiconductor substrate is a first element-based semiconductor substrate, and the first element and the second element are Group IV elements; performing a first thermal anneal of the alloy layer and the first element-based semiconductor substrate at a temperature of 300 °C to 460 °C, wherein the first thermal anneal causes the second element in the alloy layer to migrate towards a first surface of the alloy layer away from the semiconductor substrate; and forming a Schottky contact layer on the first surface of the alloy layer after the first thermal anneal.


5.	Pending claim 2 is anticipated by claim 2 of the ’137 Patent. 
6.	Pending claim 3 is anticipated by claim 3 of the ‘137 Patent.
7.	Pending claim 4 is anticipated by claim 5 of the ‘137 Patent.
8.	Pending claim 5 is anticipated by claim 6 of the ‘137 Patent.
9.	Pending claim 6 is anticipated by claim 7 of the ’137 Patent. 
10.	Pending claim 7 is anticipated by claim 8 and 10 of the ‘137 Patent.
11.	Pending claim 8 is anticipated by claim 9 of the ‘137 Patent.
12.	Pending claim 9 is anticipated by claim 10 of the ‘137 Patent.

Pending claim:
Claim 10, A method of semiconductor manufacturing, comprising: forming an alloy layer comprising at least a first element and a second element layer on a first element-based substrate to form an interface between a first surface of the alloy layer and a surface of the first element-based substrate, wherein the first element and second element are different elements selected from the group consisting C, Si, Ge, and Sn, and wherein the alloy layer is selected from the group consisting of SiC, SiGe, SiSn, GeSn, SiGeSn, and SiGeC; and performing a first thermal anneal of the alloy layer and the first element-based substrate at a temperature of 300 °C to 460 °C, wherein the first thermal anneal causes the second element in the alloy layer to migrate towards a second surface of the alloy layer opposing the interface.
‘137 Patent:
Claim 11, A method for fabricating a Schottky barrier semiconductor device, comprising: forming an alloy layer comprising at least a first element and a second element layer on a first element-based substrate to form an interface between a first surface of the alloy layer and a surface of the first element-based substrate, wherein the first element and second element are different elements selected from the group consisting C, Si, Ge, and Sn, and wherein the alloy layer is selected from the group consisting of SiC, SiGe, SiSn, GeSn, SiGeSn, and SiGeC; performing a first thermal anneal of the alloy layer and the first element-based substrate at a temperature of 300 °C to 460 °C, wherein the first thermal anneal causes the second element in the alloy layer to migrate towards a second surface of the alloy layer opposing the interface; forming an ohmic contact layer on the surface of the first element-based substrate; and forming a Schottky contact layer on the second surface of the alloy layer after the first thermal anneal.


13.	Pending claim 11 is anticipated by claims 11 and 12 of the ’137 Patent. 
14.	Pending claim 12 is anticipated by claim 11, 12 and 13 of the ‘137 Patent.
15.	Pending claim 13 is anticipated by claim 14 of the ‘137 Patent.

Pending claim:
Claim 15, A semiconductor device, comprising: a Ge-based substrate; and an alloy layer comprising at least Ge and Sn having opposing first and second surfaces disposed on a top surface of the Ge-based substrate, wherein the first surface of the alloy layer is adjacent the Ge-based substrate, wherein the second surface of the alloy layer is further away from the Ge-based substrate than the first surface of the alloy layer, wherein the alloy layer comprises an Sn-rich portion that is formed by a thermal anneal process at a temperature of 300 °C to 460 °C , wherein a concentration of the Sn in the Sn-rich portion of the alloy layer ranges from 14 atomic% to 25 atomic% based on a total amount of the Ge and the Sn in the alloy layer.
‘137 Patent:
Claim 15, A Schottky barrier semiconductor device, comprising: a Ge-based substrate; an alloy layer comprising at least Ge and Sn having opposing first and second surfaces disposed on a top surface of the Ge-based substrate, wherein the first surface of the alloy layer is adjacent the Ge-based substrate; an ohmic contact layer disposed on a bottom surface of the Ge-based substrate; and a Schottky contact layer disposed on the second surface of the alloy layer, wherein the second surface of the alloy layer is further away from the Ge-based substrate than the first surface of the alloy layer, wherein the alloy layer comprises an Sn-rich portion in contact with the Schottky contact layer and that is formed by a thermal anneal process at a temperature of 300 °C to 460 °C , wherein a concentration of the Sn in the Sn-rich portion of the alloy layer ranges from 14 atomic% to 25 atomic% based on a total amount of the Ge and the Sn in the alloy layer.


16.	Pending claim 16 is anticipated by claim 23 of the ‘137 Patent.
17.	Pending claim 17 is anticipated by claim 23 of the ’137 Patent. 
18.	Pending claim 18 is anticipated by claim 25 of the ‘137 Patent.
19.	Pending claim 19 is anticipated by claim 7 of the ‘137 Patent.
20.	Pending claim 20 is anticipated by claim 23 of the ‘137 Patent.
21.	Pending claim 14, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of Patent No. 10797137 hereinafter “’137 Patent” in view of claim 15 of Patent No. 10797137 hereinafter “’137 Patent”.
22. 	Regarding claim 14, claims 11-13 of ‘137 Patent teaches all of the elements of the claimed invention as stated above.
Claims 11-13 of ‘137 Patent does not teach the method further comprising forming an Sn-rich layer at a top portion of the alloy layer by the first thermal anneal, wherein the Sn-rich layer is in physical contact with the Schottky contact layer.
	However claim 11 of the ‘137 Patent teaches the Schottky barrier device where the alloy layer comprises an Sn-rich portion in contact with the Schottky contact layer that is formed by a thermal anneal process.
Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to have the method further comprise forming an Sn-rich layer at a top portion of the alloy layer by the first thermal anneal, wherein the Sn-rich layer is in physical contact with the Schottky contact layer. 
23.	Alternatively, Pending Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of Patent No. 10797137 hereinafter “’137 Patent” in view of Okamura et al. (US 2003/0183895) hereinafter “Okamura” and Sze, S.M. Physics of Semiconductor Devices, 2nd Ed. 1981 hereinafter “Sze” and in further view of Kinoshita et al. (US 2015/0056786) hereinafter “Kinoshita”.
24.	Regarding claim 14, claims 11-13 of ‘137 Patent teaches all of the elements of the claimed invention as stated above.
Claims 11-13 of ‘137 Patent does not teach the method further comprising forming an Sn-rich layer at a top portion of the alloy layer by the first thermal anneal, wherein the Sn-rich layer is in physical contact with the Schottky contact layer.
Fig. 8 of Okamura teaches a Schottky barrier device where a Si and second group IV alloy semiconductor layer (Item 10) has a silicon rich side (Item 11) and a second group IV rich side (Item 12), where a Schottky electrode is in contact with the silicon rich side (Paragraph 0025) and the silicon rich side has a lower concentration than the other group IV side (Paragraph 0025).
Sze teaches where Ge has a higher intrinsic carrier concentration than Si (See attached NPL).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a silicon-rich portion of the alloy layer be in contact with the Schottky contact layer because a silicon rich surface of a SiGe alloy layer will have a lower carrier concentration relative to the higher carrier concentration in a Ge rich surface of the SiGe alloy layer, the Ge carrier concentration surface on the side of the alloy layer away from the Schottky contact will make better ohmic contact with the ohmic metal layer by having a lower resistance (Okamura Paragraph 0020).
Kinoshita teaches a Schottky barrier semiconductor device (Paragraph 0053) where the device is vertical such that an ohmic contact layer (Item 9) is on a bottom surface of a substrate (Item 1) and an alloy layer (Item 2) and a Schottky contact layer (Item 13) are on a top surface of the substrate (Item 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the effective filing date of the claimed invention to have the Schottky barrier semiconductor device of ‘137 Patent be a vertical device such that the ohmic contact layer of ‘137 Patent is disposed on a bottom surface of the Ge-based substrate because having an ohmic contact on a bottom surface of a substrate is known to establish a low resistance connection in a semiconductor apparatus (Kinoshita Paragraph 0005).
When the layers of the Schottky barrier semiconductor device are in the order rendered obvious by Okamura, Sze and Kinoshita, an Sn-rich layer will be at a top portion of the alloy layer by the first thermal anneal, wherein the Sn-rich layer is in physical contact with the Schottky contact layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891